TERMINATION AGREEMENT AND

GENERAL RELEASE OF ALL CLAIMS




This Termination Agreement and General Release (the "Agreement") is entered into
by and between Quantum Corporation, a Delaware corporation (“Quantum” or
“Company”), and Gerald G. Lopatin (“Mr. Lopatin”), collectively, (the
“Parties”).

WHEREAS, the Company and Mr. Lopatin have agreed to mutually and amicably end
the employment relationship in accordance with the terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual promises set forth herein the
Parties agree as follows.

1. Definition of Parties: References in this Agreement to “Quantum” shall
include any and all parent, subsidiary and affiliated corporations and business
entities and all shareholders, officers, directors, agents, managers, employees,
representatives, attorneys, and successors and assigns of those corporations and
entities. References in this Agreement to “Gerald G. Lopatin” or “Mr. Lopatin”
shall include all of his representatives, attorneys, heirs, and successors and
assigns.

2. Quantum's Consideration For Agreement: Quantum agrees to provide Mr. Lopatin
with the following benefits. These benefits are in addition to any payments or
benefits to which Mr. Lopatin is otherwise eligible as a result of the
termination of his employment:



a) Severance Pay.




     Quantum agrees to pay Mr. Lopatin the sum of One Hundred Sixty Six
Thousand, Nine Hundred and Twenty Three Dollars and Seven Cents ($166,923.07).
This payment represents the sum of Mr. Lopatin’s base salary for a 26-week
period, plus an additional one week of base pay for each full year of service
(as of the Termination Date, he will have completed two (2) full years of
service). This amount shall be paid by check in a single lump sum less all
normal payroll deductions on the first payroll date following the later of the
Effective Date or the Termination Date.



b) Benefit Continuation.




     If Mr. Lopatin is enrolled in a medical, dental, vision or Employee
Assistance Program (EAP) plan sponsored by Quantum on the Termination Date, he
shall be entitled to continuation of such benefits at no additional cost to him
through COBRA for the period of time beginning on the Termination Date and
ending six (6) months thereafter (the “Benefit Continuation Period”). Mr.
Lopatin’s benefit continuation coverage will end on February 28, 2011. The cost
of such COBRA coverage shall be paid directly by the Company for the Benefit
Continuation Period. Thereafter, Mr. Lopatin has the option to continue coverage
for the remainder of the COBRA period at his own cost.

--------------------------------------------------------------------------------



c) Life Insurance.




     If Mr. Lopatin elects to convert his group-term life insurance coverage in
effect at the time of his Termination Date to an individual life insurance
policy, Mr. Lopatin shall be responsible for paying the full cost of the
individual life insurance policy. However, Quantum will reimburse Mr. Lopatin
for the cost of the first two months of his individual coverage. If Mr. Lopatin
is a “specified employee” (as described in paragraph (g) below) on the
Termination Date, such reimbursement shall be made to Mr. Lopatin on the date
six (6) months and one (1) day following his Termination Date (or, in the event
of his death, at such earlier time as provided in paragraph (g) below).



d) Outplacement.




     Quantum agrees to provide Mr. Lopatin with outplacement services through
Right Management, for a period of up to six (6) months following Mr. Lopatin’s
last day of regular employment. The cost of this service shall be paid directly
by the Company to Right Management.



e) Stock Options.




     Mr. Lopatin’s vested stock options shall remain exercisable for three (3)
months following his Termination Date. Any unvested stock options held by Mr.
Lopatin as of his Termination Date shall be forfeited as of his Termination
Date.

f) Restricted Shares and Restricted Stock Units.

     Any unvested restricted shares and/or restricted stock units held by Mr.
Lopatin as of his Termination Date shall be forfeited as of his Termination
Date.



g) Code Section 409A.




     (i) Notwithstanding anything to the contrary in this Agreement, if Mr.
Lopatin is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) at the time of Mr. Lopatin’s
termination of employment (other than due to death), then the severance benefits
payable to Mr. Lopatin under this Agreement, if any, and any other severance
payments or separation benefits that may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to Mr. Lopatin on or within the six (6) month period following the
Termination Date will accrue during such six (6) month period and will become
payable in a lump sum payment (less applicable withholding taxes) on the date
six (6) months and one (1) day following the Termination Date. All subsequent
payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Mr. Lopatin dies following his termination of employment but prior
to the six (6) month anniversary of his Termination Date, then any payments
delayed in accordance with this

--------------------------------------------------------------------------------

paragraph will be payable in a lump sum (less applicable withholding taxes) to
Mr. Lopatin’s estate as soon as administratively practicable after the date of
Mr. Lopatin’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit.

     (ii) This provision is intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Corporation and Mr.
Lopatin agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Mr. Lopatin under Section 409A.

3. Last Day of Employment: Mr. Lopatin’s last day of active regular employment
as an Executive Vice President at Quantum shall be July 23, 2010, thereafter and
until such time as the Termination Date occurs, Mr. Lopatin shall remain
employed and shall actively provide transition services to ensure the orderly
transition of his position, duties and responsibilities to his successor or such
other person designated by Quantum. During this transition period, Mr. Lopatin
will continue to receive his salary at the rate in effect as of the date of this
Agreement. Mr. Lopatin’s Termination Date is currently August 22, 2010. With the
prior consent of Mr. Lopatin, Quantum reserves the right to reschedule or change
the Termination Date without additional consideration.

4. Waiver of All Legal Claims: In consideration for the payments and promises
described above, Mr. Lopatin does hereby completely release and forever
discharge Quantum from all claims, rights, obligations, and causes of action of
any and every kind and character, known or unknown, which Mr. Lopatin may now
have, or has ever had, arising from or in any way connected with the employment
relationship between the parties, any actions during that relationship, or the
termination of that relationship.

     This release includes but is not limited to: a) all "wrongful discharge" or
"wrongful termination" claims; b) all claims relating to any contracts of
employment, express or implied; c) all claims for breach of any covenant of good
faith and fair dealing, express or implied; d) all claims for any tort of any
nature; e) all claims for attorney's and accountant’s fees and costs; and f) all
claims under any federal, state, or municipal statute, ordinance, regulation or
constitution, including specifically any claims under the California Fair
Employment and Housing Act, the California Labor Code, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act and any other laws
or regulations relating to taxation, employment or employment discrimination.

--------------------------------------------------------------------------------

5. Confidentiality Provision: Mr. Lopatin agrees that the terms and conditions
of this Agreement are strictly confidential and shall not be disclosed to any
other person except his immediate family, his legal counsel, taxing authorities
in connection with his filing of federal or state tax returns, or as otherwise
required by legal process or applicable law. If Mr. Lopatin makes authorized
disclosure of this Agreement to such third parties he shall do whatever possible
to prevent further dissemination or disclosure of that information by those
persons. The parties agree that damages for breach of this confidentiality
provision would be difficult to prove with certainty. Accordingly, Mr. Lopatin
agrees that if he breaches this confidentiality provision he shall pay to
Quantum liquidated damages of five hundred dollars ($500) for each breach, which
sum is a reasonable estimate of the damages to Quantum likely to result from
such breach. Quantum shall be entitled to immediate injunctive relief to enforce
this confidentiality provision and Mr. Lopatin shall be further liable for
Quantum’s reasonable attorney fees incurred in any effort to remedy Mr.
Lopatin’s breach of this provision.

6. Mr. Lopatin’s Acknowledgment of California Civil Code § 1542: Mr. Lopatin
states that he has read Section 1542 of the Civil Code of the State of
California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Mr. Lopatin understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right. Having been so apprised, Mr. Lopatin nevertheless hereby
voluntarily elects to, and does, waive the rights described in Section 1542, and
elects to assume all risks for claims that now exist in his favor, known or
unknown, from the subject of this Agreement.

7. Unemployment Compensation: The parties agree that the termination of Mr.
Lopatin’s employment by Quantum should be considered an involuntary termination
for purposes of determining Mr. Lopatin’s eligibility for unemployment
compensation benefits, subject to the ultimate determination of eligibility for
benefits by the applicable governmental agencies.

8. Non-Admission Clause: Nothing in this Agreement shall be construed as an
admission by Quantum of any wrongdoing by the Company or any liability arising
from the subjects covered in this Agreement.

9. Entire Agreement: This Agreement constitutes the entire understanding of the
parties on the subjects covered. Mr. Lopatin expressly warrants that: a) he has
read and fully understands this Agreement; b) he has had the opportunity to
consult with legal counsel of his own choosing and to have the terms of the
Agreement fully explained to him; c) he is not executing this Agreement in
reliance on any promises, representations or inducements other than those
contained in this document; and d) he is executing this Agreement voluntarily,
free of any duress or coercion.

--------------------------------------------------------------------------------

10. Effective Date: This Agreement shall become effective on the eighth (8th)
day following the date on which Mr. Lopatin signs it. It is understood that Mr.
Lopatin may revoke his consent to this Agreement in the seven day period
following the date on which he signs the Agreement.

11. Compliance with Older Workers Benefit Protection Act: Mr. Lopatin
acknowledges that Quantum has advised him: a) that he should consult with an
attorney prior to signing this Agreement; b) that he has twenty-one (21) days in
which to consider whether he should sign this Agreement; and c) that if he signs
this Agreement, he will be given seven (7) days following the date in which he
signs to revoke the Agreement and it would not be effective until after this
seven-day period had lapsed.

12. Return of Property: To the extent he has not already done so, Mr. Lopatin
shall upon his last day of regular employment, return to Quantum, all Quantum
property, including all keys, credit cards, files, documents, business records,
customer records, computer discs, computer, telephone and other Quantum property
and assets that may be in his possession or control.

13. Non-Disparagement: Mr. Lopatin agrees not to make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action, which may, directly or indirectly,
disparage Quantum its officers, directors, employees, advisors, businesses or
reputations. Quantum agrees that it will not make statements or representations,
or take any action which may, directly or indirectly, disparage Mr. Lopatin or
his business or reputation. Notwithstanding the foregoing, nothing in this
Agreement shall preclude either Mr. Lopatin or Quantum from making truthful
statements or disclosures that are required by applicable law, regulation, or
legal process.

14. Construction of Agreement: This Agreement shall not be construed in favor of
or against any of the parties hereto, regardless of which party initially
drafted it. This Agreement was reached through arms-length negotiations by the
parties and their respective counsel, and it represents a final, mutually
agreeable compromise.

15. Counterparts: This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.

--------------------------------------------------------------------------------



Acknowledged and Agreed:




Dated: 21 July 2010    /s/ Barbara Barrett      Barbara Barrett      For Quantum
Corporation 


Dated: 19 July 2010    /s/ Gerald Lopatin      Mr. Gerald G. Lopatin 


--------------------------------------------------------------------------------